Citation Nr: 0512341	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-04 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether the appellant's character of discharge for his entire 
period of active service from April 9, 1964, to August 15, 
1966, constitutes a statutory bar to the payment of 
Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Kauf, Associate Counsel


INTRODUCTION

The appellant had a period of active service from April 9, 
1964, to August 15, 1966.  
He received a bad-conduct discharge, as a result of a General 
Court-Martial sentence.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 administrative decision 
of the VA Regional Office (RO) in Louisville, Kentucky.  
Jurisdiction over this appeal was subsequently transferred to 
the RO in Huntington, West Virginia, in light of a June 2003 
Board remand of this matter for additional development, 
including compliance with the appellant's request for a 
Travel Board Hearing.  The Board is satisfied that all action 
requested on remand is complete, such that it may now proceed 
with a decision in this appeal.

In the VA adjudications below, this matter was certified on 
appeal as two separate issues: first, as to whether a 
statutory bar to benefits exists for a discharge from 
military service for the period of April 9, 1964, to August 
15, 1966, and second, concerning the matter of a character of 
discharge determination for a conditional period of service 
from April 9, 1964, to April 8, 1966.  

The legal principles governing these "issues" are both 
intertwined and overlapping, and the ultimate goal of the 
appellant is a finding that some or all of his period of 
active service from April 1964 to August 1866 be deemed 
qualifying for his potential receipt of VA benefits.  
Accordingly, for ease and clarity of discussion herein, the 
Board will address the matter on appeal as recharacterized on 
the title page of this decision.  See 38 C.F.R. § 19.35 
(2004) (certification is for administrative purposes only, 
and does not serve to either confer or deprive the Board of 
jurisdiction of an issue). 


FINDINGS OF FACT

1.  The appellant initially entered active service on April 
9, 1964, for an enlistment period of two years.

2.  For purposes of his immediate reenlistment for a six-year 
period, the appellant received a conditional discharge under 
honorable conditions on April 13, 1965.

3.  The appellant reenlisted for a six-year period of service 
on April 14, 1965.

4.  Beginning on August 6, 1965, the appellant was absent 
without leave (AWOL) for 88 days, until his capture on 
November 2, 1965.

5.  On November 21, 1965, the appellant escaped from military 
confinement and was AWOL again until November 23, 1965; 
during this period, the appellant misappropriated two 
automobiles.  

6.  After trial and sentencing by general court martial, the 
appellant received a bad-conduct discharge (under other than 
honorable conditions), effective as of August 15, 1966.

7.  Service records document that the appellant was AWOL 
and/or served periods of confinement for a total of 373 days 
during his entire period of active service from April 9, 
1964, to August 15, 1966.

8.  For the period from April 9, 1964, to August 15, 1966, 
the appellant had total credible service of one year, three 
months, and 26 days.

9.  The record does not demonstrate that the appellant was 
not insane at the time of the commission of any of his in-
service offenses.


CONCLUSION OF LAW

The character of the appellant's discharge from active 
service, for the entire period of April 9, 1964, to August 
15, 1966, constitutes a statutory bar to the payment of VA 
benefits.  38 U.S.C.A. §§ 101(18), 5303 (West 2002); 
38 C.F.R. §§ 3.12, 3.13, 3.354 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The United States Court of Appeals for Veterans Claims (the 
Court), however, has held that, in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of legal merit under the law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The Court has also held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in the matter.  See Manning v. Principi, 16 Vet. App. 534, 
542 (2002).

Applicable law is dispositive of the claim on appeal, and the 
pertinent facts in this case are not in dispute.  
Nevertheless, the Board further notes that in a June 2001 
administrative decision, a February 2003 statement of the 
case, a March 2003 supplemental statement of the case, and a 
November 2003 letter, VA advised the appellant of the law 
applicable to his claim, and provided adequate explanation as 
to the reasons for its denial of his claim under the law.  
Accordingly, in this instance, VA has satisfied any and all 
applicable duties under the VCAA, such that the Board may now 
review the matter on appeal.


Analysis of the Claim

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. 
§ 3.1(d) (2004).  A discharge or release from active service 
under conditions other than dishonorable is a prerequisite to 
entitlement to VA pension or compensation benefits.  
38 U.S.C.A. § 101(18) (West 2002); 38 C.F.R. § 3.12(a) 
(2004).  

Under 38 U.S.C.A. § 101(18), the term "discharge or 
release" includes: (A) retirement from the active military, 
naval, or air service; and (B) the satisfactory completion of 
the period of active military, naval, or air service for 
which a person was obligated at the time of entry into such 
service in the case of a person who, due to enlistment or 
reenlistment, was not awarded a discharge or release from 
such period of service at the time of such completion thereof 
and who, at such time, would otherwise have been eligible for 
the award of a discharge or release under conditions other 
than dishonorable.  

In this case, the appellant had active service during the 
Vietnam era, defined in VA regulations as the period 
beginning on February 28, 1961, and ending on May 7, 1975, 
inclusive, in the case of a veteran who served in the 
Republic of Vietnam during that period, and in all other 
cases, the period beginning on August 5, 1964, and ending on 
May 7, 1975, inclusive.  See 38 C.F.R. § 3.2(f) (2004).

VA regulations further provide that a discharge to reenlist 
is a conditional discharge if it was issued during periods 
including the Vietnam era, and was prior to the date the 
person was eligible for discharge under the point or length 
of service system.  See 38 C.F.R. § 3.13(a)(2) (2004).  
Except as provided in 38 C.F.R. § 3.13(c) (2004), the entire 
period of service as described under 38 C.F.R. § 3.13(a)  
constitutes one period of service, and entitlement to VA 
benefits is thus determined by the character of the final 
termination of such period of active service.  See 38 C.F.R. 
§ 3.13(b) (2004).  

Under 38 C.F.R. § 3.13(c) (2004), despite the fact that a 
conditional discharge may have been issued, a person shall 
still be considered to have been unconditionally discharged 
or released from active military, naval or air service when 
the following conditions are met: (1) the person served in 
the active military, naval, or air service for the period of 
time the person was obligated to serve at the time of entry 
into service; (2) the person was not discharged or released 
from such service at the time of completing that period of 
obligation due to an intervening enlistment or reenlistment; 
and (3) the person would have been eligible for a discharge 
or release under conditions other than dishonorable at that 
time except for the intervening enlistment or reenlistment.  
See also 38 U.S.C.A. § 101(18).

Moreover, a discharge or release from service under one of 
the conditions specified in 38 C.F.R. § 3.12 (2004) is a bar 
to the payment of benefits, unless it is found that the 
person was insane at the time he committed the offense which 
caused such discharge or release, or unless otherwise 
specifically provided.  See also 38 
Under 38 C.F.R. § 3.12(c), benefits are not payable where a 
former service member was discharged or released under one of 
the following conditions: 

(1) as a conscientious objector who 
refused to perform military duty, wear 
the uniform, or comply with lawful order 
of competent military authorities; 
(2) by reason of the sentence of a 
general court-martial; 
(3) resignation by an officer for the 
good of the service; 
(4) as a deserter;
(5) as an alien during a period of 
hostilities, where it is affirmatively 
shown that the former service member 
requested his release; or 
(6) by reason of a discharge under other 
than honorable conditions issued as a 
result of an absence without leave (AWOL) 
for a continuous period of at least 180 
days.

See also 38 U.S.C.A. § 5303(a) (West 2002).

The bar to benefit entitlement for an AWOL period of at least 
180 days does not apply if there are compelling circumstances 
to warrant a prolonged unauthorized absence.  However, if a 
person was discharged by reason of the sentence of a general 
court-martial, only a finding of insanity or a decision of a 
board of correction of records  can establish basic 
eligibility to receive VA benefits.  38 C.F.R. § 3.12(c)(6). 

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).

The Board has carefully reviewed, considered, and weighed the 
probative value of all of the evidence of record for this 
claim.  Based upon that review, however, the Board holds that 
this appeal must be denied, for the reasons detailed below.

The record reflects that the appellant enlisted in and began 
a two-year period of active service on April 9, 1964, at the 
age of 18 years old.  On April 13, 1965, the appellant 
received a conditional honorable discharge, for the specific 
purpose of his immediate reenlistment for a six-year period 
of service.  Accordingly, on April 14, 1965, he reenlisted 
for that six-year period.  Based upon events occurring 
thereafter, the appellant was ultimately discharged from 
active service on August 15, 1966, pursuant to a bad-conduct 
discharge, issued by a General Court-Martial.  

The record for review includes November 1964 statements from 
the appellant and a service dentist reflecting that he had 
been attacked by several other individuals, suffering 
lacerations to his face and a fracture in the midline of his 
maxillary denture.  At the time, he was serving in Germany, 
and he states that he requested a transfer thereafter, which 
was not approved.  The appellant further states that he was 
aware that he could receive a transfer if he agreed to 
reenlist for a longer service period, and so he was honorably 
discharged on April 13, 1965, with a new reenlistment for six 
more years entered on April 14, 1965.  The appellant was then 
afforded 30 days of leave prior to the reenlistment taking 
effect.  While on leave in the United States, he requested a 
15-day extension, which was also approved.  

The appellant testified that while on his leave, he met and 
married a woman who became pregnant with his child.  He 
states that after the expiration of his 45-day leave period, 
he decided not to report back for service (at Fort Leonard 
Wood, Missouri).  He has given little explanation for this 
decision other than to indicate that he was very young at the 
time, and did not think through his chosen course of action 
prior to undertaking it.

The service records show that the appellant was then AWOL 
from August 6, 1965, to November 2, 1965, when he was picked 
up and delivered to the stockade at Fort Leonard Wood.  On 
November 21, 1965, he escaped confinement and then 
misappropriated two automobiles (one on November 21, 1965, 
and another on November 22, 1965).  The appellant testified 
that he escaped the stockade and "borrowed" the two 
vehicles after receiving information that his wife was having 
difficulties with her pregnancy.  The appellant relates that 
while en route to see his wife, he decided instead to turn 
himself in to the appropriate authorities (apparently on 
November 23, 1965).    

Charges were preferred against the appellant for violations 
of the Uniform Code of Military Justice, including his AWOL 
period for August 6, 1965, to November 2, 1965, his escape 
from lawful confinement on November 21, 1965, and his 
misappropriation of two vehicles on November 21, 1965, and 
November 22, 1965.  

In January 1966, the appellant signed a pre-trial plea 
agreement admitting his guilt, in hopes of receiving a bad 
conduct discharge and other limited punishment, including one 
year of confinement in Fort Leavenworth, Kansas.  

A March 1966 general court martial found the appellant guilty 
of all charges, and sentenced him (as originally decided in 
January 1966) to forfeiture of almost all of his pay and 
allowances, confinement to hard labor for four years, a 
reduction in grade to Private (E1), and a dishonorable 
discharge.  A companion March 1966 service document stated 
that only so much of the sentence was approved as provided 
for a bad conduct discharge, confinement at hard labor for 
one year, forfeiture of $53.00 of monthly pay for a year, and 
a reduction to Private (E1).  The recommendation was affirmed 
in a July 1966 general court martial order.

The record reveals that the appellant received an other than 
honorable discharge from service on August 15, 1966.  Records 
for his entire period of active service, occurring from April 
9, 1964, to August 15, 1966, document one year, three months, 
and 26 days of credible service, but also 373 lost days of 
service (for his periods of AWOL and pretrial confinement).   

The appellant now desires to be found entitled to 
consideration for VA benefits.  He first avers that he 
received an honorable discharge on April 13, 1965, and so 
that should be considered qualifying service so as to be 
deemed eligible for VA benefits.  He also argues that based 
upon his in-service injuries from a fight with fellow 
servicemen, including injury to his right eye, he never 
should have been approved for reenlistment in April 1965.  He 
basically avers that if he had been medically discharged at 
that time, he would have had only honorable service as based 
upon the discharge issued in that month.  His service medical 
records show, however, that a physical profile for his right 
eye was issued in April 1964 (prior to the reported November 
1964 fight), and this profile indicates that consideration 
was afforded as to whether the appellant needed to be 
released from service, with a determination entered that he 
only needed certain duty restrictions at the time.  Moreover, 
documentation of the aforementioned fight, occurring in 
November 1964, records facial lacerations and injury to a 
maxillary denture, but again does not indicate that the 
appellant needed to be released from service at that point.  
Additionally, the remaining service medical records show that 
the appellant received appropriate medical evaluation 
(including for purposes of his continued service) during his 
entire period of active duty from April 1964 to August 1966.     

More importantly, however, the appellant's discharge on April 
13, 1965, was conditional.  That is, even for the honorable 
discharge on that date to have any effect on his entitlement 
to VA benefits, there would need to be proof of his 
satisfactory completion of his initial second year of active 
service (from April 1965 to April 1966), which is not the 
case here.  See 38 C.F.R. § 3.13(c).  As the record 
demonstrates, beginning in August 1965 (prior to completion 
of his initial two-year service obligation), the appellant 
proceeded with several actions (AWOL periods and other 
violations of military law) that in the end, rendered the 
character of discharge for his entire period of active duty 
(from April 4, 1964, to August 15, 1966), as under other than 
honorable conditions, via his receipt of a general court 
martial sentence in March 1966.  See 38 U.S.C.A. § 5303(b); 
38 C.F.R. §§ 3.12(b), (c)(2); 38 C.F.R. § 3.354.  
Accordingly, there is a statutory bar to VA benefits in 
existence for the entire period of the appellant's documented 
active service, including his initial conditional period of 
service from April 1964 to April 1966.  Additionally, the 
Board notes that despite his comments reporting a nervous 
nature at the time of his plea agreement for general court 
martial in January 1966, there is no indication or 
documentation to verify that the appellant was insane (per 
VA's definition of the term) at the time of any of the in-
service offenses that ultimately led to his other than 
honorable discharge, so as to potentially vitiate this 
statutory bar to VA benefits.  See 38 C.F.R. § 3.354(a); 
VAOPGCPREC 20-97.  

In this regard, the record shows that at the time of the 
appellant's trial by general court martial, he was 
represented by military defense counsel; that he acknowledged 
his guilt; and that a plea of guilty to the charges was a 
complete confession to the offenses charged.  The Board also 
notes that the appellant pled guilty to not only several 
charges of AWOL, but also to two separate specifications of 
wrongful appropriation of a government vehicle.  

The appellant was thus discharged under other than honorable 
conditions by sentence of a general court-martial, and such 
operates as a bar to VA benefits.

Accordingly, in light of all of the above, the Board finds 
that based upon the character of his discharge, the appellant 
is simply not eligible for consideration of entitlement to VA 
benefits under the law, and so this appeal must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

The appellant's character of discharge for his entire period 
of active service from April 9, 1964, to August 15, 1966, 
constitutes a statutory bar to the payment of VA benefits.



	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


